Title: From John Adams to Benjamin Rush, 22 December 1808
From: Adams, John
To: Rush, Benjamin



My dear Sir,—
Quincy, December 22. 1808.

I know not whether I shall make you smile or weep, excite your ridicule or pity or contempt when I reveal to you the mistery of my long delay to answer your last Letters. But before I unriddle that unusual negligence, I must say a few words concerning our Friend Whartons Attachment to Prophecies and his habit of applying them to passing events. I have no objection to the Study, but I am aware of extream dangers in applying the Predictions to Characters and occurrences as they appear or approach, and before they are complete and at an end. Public Men especially would make wild steerage were they to judge of Men and things, by their sense of the Prophecies.
Politicians, such as Pharisees, Machivilians and Jesuits have often employed interpretations of the Prophecies to excite superstitious Princes and enthusiastic Nations to engage in enterprizes, in no wise calculated for the good of Mankind. The Crusades which lasted two hundred years intoxicated all Europe and cost the Lives of three millions of Men were excited and supported by the Prophecies. The French Prophets too excited great troubles and brought horrible Persecutions upon themselves as well as great Calamities upon others by their presumptuous Prognostications. The Dissenters in England, some of them I mean and Dr. Tower among others, contributed I fear to assist and propagate that democratical Fury which desolated France and has subjugated the continent of Europe, and came very near producing in England a Revolution similar to that of France.
The most Atheistical Philosophers of France and of Europe encouraged in secret this engine to work upon popular Credulity and excite popular passions.
Bonaparte and his Politicians are manifestly holding out the Idea of the Restoration of the Jews to Jerusalem, and this delusion preceeded and accompanied his expedition to Egypt, and is still propagated far and wide. Fabers very fashionable Book I consider as a mere British political Pamphlet calculated to excite religious abhorrence in England against Napoleon. The Man may be pious and sincere, so might Archbishop Sand for what I know, but sincerity in error cannot convert it into Truth, and a Mans Passions, Prejudices and even his Patriotism often induce Men to adopt opinions without sufficient evidence.
It grieves me to relate an Anecdote of our Friend Dr. Priestley whom I greatly esteemed and sincerely loved, though I think he was seduced by a hot headed Friend Cooper to injure me very grossly. At Breakfast with me alone when I was Vice President, he talked very freely of the French Revolution and with great satisfaction. I heard him a long time in silent wonder, but in perfect good humour, till at last, when he pauzed, I asked him very cooly “Dr. Do you really believe that the French Nation will succeed in establishing a free Government?” He answered me with a good natured smile “Yes I do believe they will.” I then enquired “Upon what principles and by what Reasons do you ground your opinion? Is not all experience and all History against it?” “Why I fear it is,” said the Dr. “but I found my Judgment wholly upon the Prophecies. I understand the King of France to be the first of the ten horns of the great Beast which were to fall off, and I believe that the nine others will fall off after him at no very distant period of time.” “I am very glad to know your Reason, sir, and it is impossible for me to say that it is not sufficient: but it would be dangerous for public Men to hazard any great and decisive critical Measure upon such Information only” was my answer. The Doctor after a little pause added, with a smile “There is however I confess still some uncertainty attending it, for I was but yesterday reading The Travels of a French Gentleman in England in the year 1659. He had visited all parts of England, and said he found the Nation universally engaged in Deliberations upon the permanent form of Government they were to assume for the Preservation of Liberty for their Posterity. Various Parties were for different forms of a Republick, but all Parties unanimously agreed in this that there should never be Kings, Nobles or Bishops any more in England. Monarchy, Nobility and Prelacy were to be abolished forever. This was in 1659 when the Nation was so unanimous against Monarchy yet in 1660 the whole Nation went mad for Monarchy, Nobility and Prelacy again.” Thus the Dr. I thought as he did that this example had great weight. I was not unacquainted with the passage in the French Traveller, tho I have forgot his name; and the rise, progress and Termination of the civil war in England was very familiar to me. I read very early in Life Clarendon and Whitelock and all the principal writers upon that Period, and I know of no Book of mere History that was ever of more service to me than Clarendon or gave me so much insight into Men and Government, though I knew him to be partial. If our youth would read Clarendon more tho they should be obliged to read Johnson, Hume and Gibbon less there would be no loss.
Whether the Prophesies, my Friend, are divine, as you and I believe them to be, or whether they are mere human Inventions of learned and ingenious Men as Voltaire his Masters and Disciples represent them to be they profess to comprehend a vast dispensation of Providence beginning with the Creation and ending with the Conflagration of the World. The Universal History of the whole Family of Mankind therefore comes within the limits of this incomprehensible system. Not only the Hebrews, the Christians and Mahometans, but all the other Nations of the earth for all these have been more or less connected with the others, may be traced with a view to illustrate some passage or other in these ancient Predictions. A subject so sublime never fails to engage the attention, and often wholly engrosses it, of every Man of Learning and Genius who indulges himself in turning his Thought that way. It always excites enthusiasm and often transporting visions, and not infrequently Delirium. I do not think it an unlawful study, but I believe it to be a very dangerous one to any Man who is not well fortified with Philosophical as well as Theological Caution. To me it appears Presumption, I had almost said Impiety to pretend to foresee future events through this Telescope.
Having named Voltaire I may now explain my long silence. For three or four months I have been in company with such great Personages as Moses, Zoroaster, Sanchoniathan, Confucius, Numa, Mahomet and others of that Rank. In that period I have read four volumes of Voltaires Essai sur les Mœurs et l’esprit des Nations and three of his Louis 14 and fifteen, and these led me to read his Bible expliquée, his Philosophy of History, his Sermons, Homilies, Dialogues and a multitude of other Pieces in which his whole stock of Learning, wit, humour, satyr, scurrility, Buffoonery were exhausted. Many of these I had seen before. Indeed all his Materials have been familiar to me for more than fifty years. Morgans Moral Philosopher and some others of the same stamp fell into my hands at Worcester in 1755 and before and after that I had been acquainted with Lelands View of the Deistical Writers. And all my Life time some Deistical writer or other has fallen from time to time into my hands. Nothing new to me therefore has occurred from reading this Fatrass of Voltaire. Indeed I have been somewhat surprized to find that there is nothing new in him. He borrows every Thing from Herbert Blount, Tindal, Collins, Woolston, Shaftsbury, Bolinbroke, and the other English Infidels with a few additions from his Countryman Boulanger and two or three others.
The vast extent and variety of Talents which this mortal possessed had given him a Reputation, through the world and his wit and style attracted readers of all Nations. Every Body read his works. His Dramatic Compositions, his Epick Poems, his Historical Works, his astonishing Multitude of fugitive Pieces, his favourite Doctrines of Liberty temporal and spiritual and his daring attacks upon the Pope, the Monastic orders, and the whole Hierarchy of the Romish Church occasioned him to be more universally read than any other author that ever lived. This reputation gave him power to propagate through the world the miserable spoils which he borrowed or stole from the English Infidels with an effrontery more unjustifiable and inexcusable than that of the Hebrews which he censures so bitterly, when they borrowed Gold and Silver and Jewells of the Egyptians.
In opposition to him I have been consulting the Letters of the Jews of Portugal, Holland, Germany and Poland.
Never was poor Culprit more genteely whipped at the whipping post. They have convicted him of ignorance of every Thing he pretended to know and in multitude of Instances proved him to be guilty of the grossest Lies and Impostures as well as of inconsistencies and contradictions innumerable.
Although I have been so highly entertained as to neglect my most precious Correspondent I would not advise him ever to spend his time so idly, at least unless he should ever have as much Leisure as I have, and that I am very sure can never happen.
I have no Amanuensis and if I had I would not copy this Letter and therefore I pray you to burn it. 
J. Adams.